Citation Nr: 1725550	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  14-39 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from December 1952 to December 1955.  The Veteran had service during the Korean War, and was awarded the Korean War Service Medal.  

This case comes before the Board of Veterans' Appeals (the Board) from a November 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran had a hearing before the undersigned Veterans' Law Judge in February 2017.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts he has a back disability that is related to active service, specifically to an injury from a fall in July 1953.  See August 2012 claim and May 2013 statement.

Preliminarily there appear to be outstanding medical records.  VA medical records from August 2004 and January 2005 indicate that non-VA medical records were scanned into VistA imaging.  The pertinent records, including those from the Tuality Community Hospital and Dr. P. at Hillsboro Clinic, have not been associated with the claims file.  Additionally, the Veteran indicated he underwent back surgery at Hillsboro Clinic in 1976 from Dr. F. N.; however records from this procedure have not been obtained.  See February 2017 hearing transcript, pg. 5.  On remand, non-VA records scanned into VistA imaging should be associated with the claims file, and any relevant outstanding private treatment records should be requested.  

An October 2006 VA Form 21-3101 indicates the Veteran's service records were unavailable due to being destroyed in a fire.  In a case in which a Veteran's service records are unavailable through no fault of his or her own, there is a heightened obligation for VA to assist the Veteran in the development of their claim and provide reasons or bases for any adverse decision rendered without these records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

A development letter sent to the Veteran in October 2012 included a NA Form 13055 to be completed by the Veteran to assist in obtaining military medical records in support of his claim.  A completed form does not appear in the claims file, nor does it appear that any additional development for military medical records took place.  Given that the Board is remanding the Veteran's claim for outstanding post-service medical records, the AOJ should send the Veteran another NA Form 13055 to complete and undertake any necessary development based on the Veteran's response.  The Board observes the Veteran indicated he was served with the 25th Division (though it is unclear what type of division) in "Mike Company" and "Love Company," and received care in July 1953, November 1953, December 1953, and May 1954.  See August 2012 claim, May 2013 statement, and February 2017 hearing transcript, pg. 2.

The Veteran has not been afforded a VA examination for his claimed back disability.  VA has a duty to provide a VA examination or obtain a medical opinion when the record lacks sufficient competent evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The evidence of record indicates the Veteran has a diagnosis of degenerative disc disease of the lumbar spine.  See August 2004 x-ray report.  As noted above, the Veteran's service treatment records are unavailable.  However, the Veteran reported that in July 1953 he fell while carrying timber and hurt his back; he said he cracked a vertebra and that it healed crookedly.  The Veteran wrote he subsequently transferred to the motor pool because of the pain.  See May 2013 statement, April 2017 statement, and February 2017 hearing transcript, pg. 2.  The Board notes that according to a November 2002 VA medical record, the Veteran reported that he had no injuries during service except for frostbite and occasional numbness in his feet.  See November 6, 2002 VA medical record.  He further reported that he had been a logger and farmer since 1955, and that he had back and joint problems from those post-service jobs.  Id.  Nevertheless, Dr. J. J. wrote that when he first saw the Veteran in 2005, the Veteran had continuous symptoms for about 15 years, and that his longstanding back issues ultimately date back to military service.  See March 2017 statement.  

Given the low threshold established in McLendon and in light of VA's heightened duty to assist in the development of claims when service treatment records are missing, the Board finds it appropriate to afford the Veteran an examination to determine the nature and relationship to service of any diagnosed back disability.  In the event the Veteran is unable to attend a VA examination, a VA medical opinion should be obtained instead.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1.  Obtain all VA treatment records for the Veteran dated from May 2016 to the present, as well as any non-VA treatment records that were scanned into VistA Imaging.  All attempts to obtain these records should be documented in the file.  Any negative replies must be in writing, and associated with the file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding private treatment records identified by him as pertinent to his claim, including those from Hillsboro Clinic or Hospital.

3.  Request that the Veteran complete and return a NA Form 13055, Request for Information Needed to Reconstruct Medical Data.  If the Veteran returns a completed NA Form 13055, submit a PIES request under code M05. All efforts to obtain the records should be documented in the claims file.

If the Veteran does not return a completed form, determine whether records may be obtained based on the information already provided by the Veteran, specifically: that he served with the 25th Division in "Mike Company" and "Love Company," and received care in July 1953, November 1953, December 1953, and May 1954.  See August 2012 claim, May 2013 statement, and February 2017 hearing transcript, pg. 2.

If a negative response is received from NPRC, a formal finding of records unavailability should be made.

4.  Next, schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of any diagnosed low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  If the Veteran is unable to attend a VA examination, forward his claims file to an appropriate physician for a medical opinion.

Based on the review of the Veteran's claims file and examination of the Veteran, the clinician is asked to opine on the following:

a.  Identify any diagnosed low back disability present since approximately August 2012.

b.  State whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed low back disability is caused by or related to service, to include the Veteran's reported July 1953 back injury.

The clinician is asked to comment on the Veteran's November 2002 report that that he had back and joint problems from his work as a logger and farmer, Dr. J. J.'s March 2017 statement that the Veteran's longstanding back issues ultimately date back to his military service, and the Veteran's April 2017 report that he cracked a vertebra during service and that it healed crookedly.

The rationale for any opinion expressed must be provided.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Review the examination report to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

6.  After ensuring that the requested actions are completed, the AOJ should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not granted, the AOJ must furnish a Supplemental Statement of the Case before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


